OPINION OF THE COURT
Per Curiam.
Pat Frank Nesci has submitted an affidavit dated September 28, 1990, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Nesci was admitted to the practice of law by the Appellate Division of the *267Supreme Court, Second Judicial Department, on October 17, 1962.
Mr. Nesci acknowledges that he is currently the subject of an investigation by the Grievance Committee for the Tenth Judicial District concerning allegations, inter alia, that he converted $525,000 he held in an escrow account to his own use and benefit, and in a separate matter, converted $25,000 he held in an escrow account to his own use and benefit.
Mr. Nesci acknowledges that he could not successfully defend himself on the merits against charges predicated upon the misconduct outlined in his affidavit of resignation, that his resignation is freely and voluntarily rendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Under the circumstances herein, the resignation of Pat Frank Nesci as a member of the Bar is accepted and directed to be filed. Accordingly, Pat Frank Nesci is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Brown and Lawrence, JJ., concur.
Ordered that the resignation of Pat Frank Nesci is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Pat Frank Nesci is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Pat Frank Nesci shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Pat Frank Nesci is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.